This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 02 March 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11, 20, 21, 23, 24, & 26 are rejected under AIA  35 USC § 103 as being unpatentable over Mikko Ritala, et al.  "Rapid Coating of Through-Porous Substrates by Atomic Layer Deposition."  Chem. Vap. Deposition.  12 (2006).  pp. 655-658. (MRitala'006) in view of US 20080113097 A1 (Mahajani'097), US 3991248 A (Bauer'248), and Karen Byrum.  "Development of Large Area Fast Microchannel Plate Photodetectors."  SPIE 2011 Defense Security + Sensing (28 April 2011).  Slides 01-35.  Available online at: http://lappddocs.uchicago.edu/documents/189/sendit.  (KByrum'011).
Regarding claim 1, MRitala'006 discloses a system (new ALD reactor design) for atomic layer deposition, comprising:

    PNG
    media_image1.png
    304
    295
    media_image1.png
    Greyscale

FIG. 1(bottom) of MRitala'006

    PNG
    media_image2.png
    486
    855
    media_image2.png
    Greyscale

FIG. 2(top) of MRitala'006

    PNG
    media_image3.png
    567
    900
    media_image3.png
    Greyscale

FIG. 2(bottom) of MRitala'006
a chamber (chamber of new ALD reactor design) for holding a substrate (macroscopic through-porous substrate);

an outlet (at outlet out of new ALD reactor design to pump) for gas from the chamber.
FIGs. 1(bottom)-2(bottom); & pp. 655-658.
Regarding claim 1, MRitala'006 does not explicitly disclose:
a top showerhead plate having a plurality of holes;
a bottom showerhead plate having a plurality of holes; and
the top showerhead plate and the bottom showerhead plate positioned against an inside wall of the chamber to prevent flow-by of the gas.
Regarding claim 1, Mahajani'097 discloses:
an inlet showerhead plate (injection plate 114) having a plurality of holes (plurality of holes 116);
an outlet showerhead plate (exhaust plate 126) having a plurality of holes (plurality of holes 132); and
the inlet showerhead plate (injection plate 114) and outlet showerhead plate (exhaust plate 126) positioned against an inside wall of a chamber (vacuum chamber 102) to prevent flow-by of the gas.
FIGs. 1-5; & ¶¶[0021]-[0046].
A motivation for adding the inlet showerhead plate and outlet showerhead plate as disclosed by Mahajani'097 to the system of MRitala'006 is to more evenly distribute precursor gases the through porous substrate being coated.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the inlet showerhead plate and outlet 

    PNG
    media_image4.png
    732
    1459
    media_image4.png
    Greyscale

FIG. 1A of Mahajani'097 (Annotated)
Regarding claim 1, MRitala'006 does not explicitly disclose:
a plurality of spacers extending from the bottom showerhead towards the top shower 
Regarding claim 1, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous substrate by vapor deposition, the ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) comprising:

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248
see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, top, ceramic, backup plate 14);
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);
a plurality of ceramic spacers (plurality of ceramic {see e.g., col. 5, ll. 44-56}, adjusting means; each ceramic, adjusting means including a ceramic {see e.g., col. 5, ll. 44-56}, threaded rod 25 extending through a hollow, cylindrically-shaped, ceramic {see e.g., col. 5, ll. 44-56} spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14) towards the top shower head (apertured 16, top, ceramic, backup plate 14), the bottom showerhead plate and the top showerhead plate separated by the plurality of ceramic spacers (plurality of ceramic, adjusting means; each ceramic, adjusting means including a ceramic, threaded rod 25 extendable through a hollow, cylindrically-shaped, ceramic spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14); and
the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate (apertured 16, bottom, ceramic, backup plate 14) positioned inside the walls of a chamber (suitable vacuum deposition furnace).
FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006 is to controllably support the porous substrate during its interstitial coating by vapor deposition; and/or Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006.
Regarding claim 1, MRitala'006 does not explicitly disclose:
ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the substrate positioned on the ceramic supports.
Regarding claim 1, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous substrate by vapor deposition, the ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) comprising:
a top showerhead plate (apertured 16, top, ceramic {see e.g., col. 5, ll. 44-56}, backup 
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248
the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate (apertured 16, bottom, ceramic, backup plate 14) positioned inside the walls of a chamber (suitable vacuum deposition furnace);
see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24) positioned on the bottom shower plate (apertured 16, bottom, ceramic, backup plate 14) between the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate, the porous substrate (pieces of carbon or graphite cloth 24) positioned on the ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24); and
one or more side pieces (another portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 extending beyond pieces of carbon or graphite cloth 24) positioned about the porous substrate (pieces of carbon or graphite cloth 24) and having pores (plurality of apertures 22 extending through portions of top &/or bottom, ceramic face plates 20) wherein the one or more side pieces and the porous substrate extending to fill a cross-sectional area of the chamber between the top showerhead (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14).
FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the ceramic support (e.g., as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the porous substrate positioned on the ceramic supports; & one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extending to fill a cross-sectional area of the chamber between the top & bottom showerhead palates) as 
Separating the added ceramic support as disclosed by Bauer'248 while adding it to the system of MRitala'006 so that the added ceramic support is added as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the porous substrate positioned on the ceramic supports; and one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extends to fill a cross-sectional area of the chamber between the top & bottom showerhead palates, as an implementation of a predictable variant, is obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); also see e.g., MPEP § 2144.04 (V)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the ceramic support (e.g., as ceramic supports positioned on the bottom shower plate; & one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extending to fill a cross-sectional area of the chamber between the top & bottom showerhead palates) as disclosed by Bauer'248.
Regarding claim 1, MRitala'006 does not explicitly disclose:
one or more side pieces positioned about the substrate and having pores, and
the one or more side pieces and the substrate extending to fill a cross-sectional area of the chamber between the top showerhead and the bottom showerhead.
Regarding claim 1, KByrum'011 discloses:
one or more side pieces (tray top &/or tray bottom) positioned about the substrate (8" x 8" tiles) and having pores,

    PNG
    media_image7.png
    607
    1093
    media_image7.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)
the one or more side pieces (porous tray top &/or porous tray bottom) and the substrate (8" x 8" tiles) extending to fill a cross-sectional area of a chamber.
KByrum'011: Backup Slide 17.
A motivation for configuring the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as disclosed by KByrum'011 is to be capable of coating a surface preparation on the surface of areas of a porous component (e.g., showerhead, baffle plate, porous substrate … etc.) to controllably achieve desired final part characteristic(s) (e.g., shape of final part, cross-sectional configuration of final part, density of final part, internal structural orientation within final part, life of final part {e.g., showerhead, baffle plate, porous substrate … etc.} … etc.) that comes in contact with a

    PNG
    media_image8.png
    504
    818
    media_image8.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)
processing gas.  Using ALD techniques to coat the surface of areas of a porous component (e.g., porous substrate … etc.) as disclosed by KByrum'011, as predictably applying a known technique to a base device (product or apparatus {e.g., showerhead, baffle plate, porous substrate … etc.}) in a same way, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as 
Regarding claim 4, KByrum'011 discloses:
a substrate (8" x 8" tiles) comprising a porous substrate (borosilicate glass filter) including a microchannel or a microcapillary plate.
KByrum'011: Slides 1, 7, 8, 10-12; & Backup Slide 17.

    PNG
    media_image9.png
    820
    1206
    media_image9.png
    Greyscale

Slide 10 of KByrum'011
Regarding claim 5, Bauer'248 discloses:
a ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24) positioned on the bottom shower plate (apertured 16, bottom, ceramic, backup plate 14) supporting a plurality of substrates (pieces of carbon or graphite cloth 24).

Regarding claim 11, MRitala'006 discloses:
a substrate (8" x 8" tiles) comprising a porous substrate (borosilicate glass filter) including a plurality of holes with aspect ratio greater than about 10-1000,
(FIGs. 1{bottom}-2{bottom}; & pp. 655-658); and

    PNG
    media_image2.png
    486
    855
    media_image2.png
    Greyscale

FIG. 2(top) of MRitala'006
KByrum'011 discloses:
a substrate (8" x 8" tiles) comprising a porous substrate (borosilicate glass filter) including a plurality of holes with aspect ratio greater than about 10-1000,
(KByrum'011: Slides 1, 7, 8, 10-12; & Backup Slide 17).

    PNG
    media_image10.png
    644
    831
    media_image10.png
    Greyscale

Slide 12 of KByrum'011 (Cropped)
Regarding claim 20, although disclosing the structural feature(s) (i.e., top showerhead plate plurality of holes, & the bottom showerhead plate plurality of holes) of the device (i.e., fixtured substrate), MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not expressly disclose the claimed sizing (i.e., the top showerhead plate plurality of holes have a smaller diameter than the bottom showerhead plate plurality of holes) of the disclosed structural feature(s).
However, the claimed sizing (i.e., the top showerhead plate plurality of holes have a smaller diameter than the bottom showerhead plate plurality of holes) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the top showerhead plate plurality of holes have a smaller diameter than the bottom showerhead plate plurality of holes) of such disclosed structural feature(s) (i.e., top showerhead plate plurality of holes, & the bottom showerhead plate plurality of holes) of the device (i.e., fixtured substrate) of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 provides a reasonable amount of guidance (e.g., apertures in top & bottom showerhead plates of fixtured substrate provided to permit circulation of gases through top showerhead plates to bottom showerhead plate by way of substrate) is routine and permissible (not undue).    See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the diameters of the holes of the top & bottom showerhead plates of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 so that the diameter of the holes of the top showerhead plate are smaller than the diameter of the holes of the bottom showerhead plate.
Regarding claim 23, Mahajani'097 discloses:

    PNG
    media_image11.png
    843
    1172
    media_image11.png
    Greyscale

FIG. 1A of Mahajani'097 (Cropped)

an outlet (exhaust port 136) coupled to the inlet showerhead plate (injection plate 114) and fluidly coupled to an outlet showerhead plate (exhaust plate 126).
FIGs. 1-5; & ¶¶[0021]-[0046].
Regarding claim 24, although disclosing the structural feature(s) (i.e., substrate, one or more side pieces, & gap separating one or more side pieces & substrate) of the device (i.e., fixtured substrate), MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not expressly disclose the claimed sizing (i.e., a gap of no more than 0.1 mm) of the disclosed structural feature(s).
However, the claimed sizing (i.e., a gap of no more than 0.1 mm) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., a gap of no more than 0.1 mm) of such disclosed structural feature(s) (i.e., substrate, one or more side pieces, & gap separating one or more side pieces & substrate) of the device (i.e., fixtured substrate) of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Johnson'650, Bauer'248, and Tamura'233 provides a reasonable amount of guidance (e.g., suitably sealing reinforcement material 12 engaged with interior wall of envelope 10 subsequent to such engagement) is routine and permissible (not undue).    See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the gap separating one or more side pieces & substrate of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 so that the gap of no more than 0.1 mm.
Regarding claim 26, although disclosing the structural feature(s) (i.e., substrate, one or more side pieces, substrate having a surface area & conductance, & one or more side pieces having a surface area & conductance) of the device (i.e., the deposition system), MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not expressly disclose the claimed sizing (i.e., 
However, the claimed sizing (i.e., the surface area & conductance of each of the substrate & one or more side pieces being the same) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the surface area & conductance of each of the substrate & one or more side pieces being the same) of such disclosed structural feature(s) (i.e., substrate, one or more side pieces, substrate having a surface area & conductance, & one or more side pieces having a surface area & conductance) of the device (i.e., the deposition system) of the prior art (MRitala'006, Mahajani'097, Bauer'248, and KByrum'011).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the surface area & conductance of each of one or more side pieces of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 so that the surface area & conductance of each of one or more side pieces and the surface area & conductance the substrate are the same.
Regarding claim 21, MRitala'006 discloses a system (new ALD reactor design) for atomic layer deposition, comprising:

    PNG
    media_image1.png
    304
    295
    media_image1.png
    Greyscale

FIG. 1(bottom) of MRitala'006

FIGs. 1(bottom)-2(bottom); & pp. 655-658.

    PNG
    media_image2.png
    486
    855
    media_image2.png
    Greyscale

FIG. 2(top) of MRitala'006

    PNG
    media_image3.png
    567
    900
    media_image3.png
    Greyscale

FIG. 2(bottom) of MRitala'006
Regarding claim 21, MRitala'006 does not explicitly disclose:
a reactor having a top showerhead plate associated with a top showerhead plate inlet and configured to receive gas from the top showerhead plate inlet, the top showerhead plate having a plurality of holes;
the reactor further including a bottom showerhead plate spaced apart from the top shower head plate by a plurality of spacers, the bottom showerhead plate having a plurality of holes and in communication with a bottom showerhead plate outlet, the reactor having a chamber defined between the top showerhead plate and the bottom showerhead plate;
the top showerhead plate further is in communication with a bottom showerhead plate outlet for exhausting gas from the chamber;
the bottom showerhead plate further is associated with an inlet showerhead plate inlet and configured to receive gas from the top showerhead plate inlet.
Regarding claim 21, MRitala'006 discloses:
a reactor (apparatus 100) having an inlet showerhead plate (injection plate 114) associated with an inlet (one or more of conduits 118a-c) to the showerhead plate configured to receive gas from the inlet showerhead plate inlet (one or more of conduits 118a-c), the inlet showerhead plate (injection plate 114) having a plurality of holes (plurality of holes 116);
the reactor (apparatus 100) further having an outlet showerhead plate (exhaust plate 126) spaced apart from the inlet showerhead plate (injection plate 114), the outlet showerhead plate (exhaust plate 126) having a plurality of holes (plurality of holes 132) and in communication with the inlet showerhead plate inlet (exhaust port 136), the reactor (apparatus 100) having a chamber (vacuum 

    PNG
    media_image4.png
    732
    1459
    media_image4.png
    Greyscale

FIG. 1A of Mahajani'097 (Annotated)
the inlet showerhead plate (injection plate 114) further being in communication with the 
the outlet showerhead plate (exhaust port 136) further being associated with the outlet showerhead plate outlet (exhaust port 136) and configured to receive gas from the inlet showerhead plate inlet (one or more of conduits 118a-c).
FIGs. 1-5; & ¶¶[0021]-[0046].
Regarding claim 21, MRitala'006 does not explicitly disclose:
the bottom showerhead plate spaced apart from the top shower head plate by a plurality of spacers.
Regarding claim 21, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous substrate by vapor deposition, the ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) comprising:
a top showerhead plate (apertured 16, top, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, top, ceramic, backup plate 14);
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);
a plurality of ceramic spacers (plurality of ceramic {see e.g., col. 5, ll. 44-56}, adjusting means; each ceramic, adjusting means including a ceramic {see e.g., col. 5, ll. 44-56}, threaded rod 25 extending through a hollow, see e.g., col. 5, ll. 44-56} spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14) towards the top shower head (apertured 16, top, ceramic, backup plate 14), the bottom showerhead plate and the top showerhead plate separated by the plurality of ceramic spacers (plurality of ceramic, adjusting means; each ceramic, adjusting means including a ceramic, threaded rod 25 extendable through a hollow, cylindrically-shaped, ceramic spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14); and

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248

FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006 is to controllably support the porous substrate during its interstitial coating by vapor deposition; and/or controllably achieve desired final part characteristic(s) (e.g., shape of final part, cross-sectional configuration of final part, density of final part, internal structural orientation within final part, life of final part … etc.) prior to, during, and/or subsequent to the interstitial coating the porous substrate by vapor deposition. Such addition of spacers, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006.
Regarding claim 21, MRitala'006 does not explicitly disclose:
a plurality of side pieces having side piece pores, the substrate pores and the plurality of sidepieces' pores are parallel with the top shower plate plurality of holes and the bottom shower plate plurality of holes; and

Regarding claim 1, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous substrate by vapor deposition, the ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) comprising:
a top showerhead plate (apertured 16, top, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, top, ceramic, backup plate 14);
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);
the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate (apertured 16, bottom, ceramic, backup plate 14) positioned inside the walls of a chamber (suitable vacuum deposition furnace);
a ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24) positioned on the bottom shower plate (apertured 16, bottom, ceramic, backup plate 14) between the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate, the porous substrate (pieces of carbon or graphite cloth 24) positioned on the ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with 

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248
one or more side pieces (another portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 extending beyond pieces of carbon or graphite cloth 24) positioned about the porous substrate (pieces of carbon or graphite cloth 24) and having pores (plurality of apertures 22 extending through portions of top &/or bottom, ceramic face plates 20) wherein the one or more side pieces and the porous substrate extending to fill a cross-sectional area of the chamber between the top 
FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the ceramic support (e.g., as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the porous substrate positioned on the ceramic supports; & one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extending to fill a cross-sectional area of the chamber between the top & bottom showerhead palates) as disclosed by Bauer'248 to the system of MRitala'006 is to controllably support the porous substrate during its interstitial coating by vapor deposition; and/or controllably achieve desired final part characteristic(s) (e.g., shape of final part, cross-sectional configuration of final part, density of final part, internal structural orientation within final part, life of final part … etc.) prior to, during, and/or subsequent to the interstitial coating the porous substrate by vapor deposition.
Separating the added ceramic support as disclosed by Bauer'248 while adding it to the system of MRitala'006 so that the added ceramic support is added as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the porous substrate positioned on the ceramic supports; and one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extends to fill a cross-sectional area of the chamber between the top & bottom showerhead palates, as an implementation of a predictable variant, is obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); also see e.g., MPEP § 2144.04 (V)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the ceramic support (e.g., as ceramic 
Regarding claim 21, MRitala'006 does not explicitly disclose:
a plurality of side pieces having side piece pores, the substrate pores and the plurality of sidepieces' pores are parallel with the top shower plate plurality of holes and the bottom shower plate plurality of holes; and
the substrate and the plurality of side pieces together having the same size and shape as the top showerhead and the bottom showerhead.
Regarding claim 21, KByrum'011 discloses:

    PNG
    media_image7.png
    607
    1093
    media_image7.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)
one or more side pieces (tray top &/or tray bottom) positioned about the substrate 
the one or more side pieces (porous tray top &/or porous tray bottom) and the substrate (8" x 8" tiles) extending to fill a cross-sectional area of a chamber.
KByrum'011: Backup Slide 17.
A motivation for configuring the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as disclosed by KByrum'011 is to be capable of coating a surface preparation on the surface of areas of a porous component (e.g., showerhead, baffle plate, porous substrate … etc.) to controllably achieve desired final

    PNG
    media_image8.png
    504
    818
    media_image8.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)
part characteristic(s) (e.g., shape of final part, cross-sectional configuration of final part, density of final part, internal structural orientation within final part, life of final part {e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as disclosed by KByrum'011.
Claims 6, 12 & 25 are rejected under AIA  35 USC § 103 as being unpatentable over Mikko Ritala, et al.  "Rapid Coating of Through-Porous Substrates by Atomic Layer Deposition."  Chem. Vap. Deposition.  12 (2006).  pp. 655-658. (MRitala'006) in view of US 20080113097 A1 (Mahajani'097), US 3991248 A (Bauer'248), and Karen Byrum.  "Development of Large Area Fast Microchannel Plate Photodetectors."  SPIE 2011 Defense Security + Sensing (28 April 2011).  Slides 01-35.  Available online at: http://lappddocs.uchicago.edu/documents/189/sendit.  (KByrum'011) as applied to claims  1, 4, 5, 11, 20, 21, 23, 24, & 26 above, and further in view of US 20040253377 A1 (Bok'377).
Regarding claim 6, MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not explicitly disclose:
the chamber including a conical section adjacent to the outlet.
Regarding claim 6, Bok'377 discloses:
a chamber (furnace 10 having a furnace shell 11 defining an inner volume 12) including a conical section (between furnace shell 11 & exhaust 19) adjacent to an outlet (exhaust 19).
FIG. 1; ¶[0017]; & ¶¶[0032]-[0046].

    PNG
    media_image12.png
    814
    898
    media_image12.png
    Greyscale

FIG. 1 of Bok'377 (Cropped)
Changing the shape of the portion of MRitala'006, Mahajani'097, Bauer'248, and  matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the portion MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 adjacent to outlet to the conical section as disclosed by Bok'377.
Regarding claims 12 & 25, should it be argued that MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not explicitly disclose:
the one or more side pieces sealed to the porous substrate,
Bok'377 discloses:
one or more side pieces (█ upper spacer 37 & █ lower spacer 37) sealed to a porous substrate (module or fixture 34 carrying porous material).
FIG. 2; ¶[0018]; ¶¶[0047]-[0054]; ¶[0066]; & ¶[0076].
A motivation for sealing the side pieces to the porous substrates in MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 as disclosed by Bok'377 is to direct the incoming gas to flow through the stack of material rather than by-passing it.  Such sealing, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to seal the side pieces to the porous substrates 

    PNG
    media_image13.png
    952
    1044
    media_image13.png
    Greyscale

FIG. 2 of Bok'377 (Cropped)
Claims 9 & 10 are rejected under AIA  35 USC § 103 as being unpatentable over rejected under AIA  35 USC § 103 as being unpatentable over rejected under AIA  35 USC § 103 as being unpatentable over Mikko Ritala, et al.  "Rapid Coating of Through-Porous Substrates by Atomic Layer Deposition."  Chem. Vap. Deposition.  12 (2006).  pp. 655-658. (MRitala'006) in view of US 20080113097 A1 (Mahajani'097), US 3991248 A (Bauer'248), and Karen Byrum.  "Development of Large Area Fast Microchannel Plate Photodetectors."  SPIE 2011 Defense Security + Sensing (28 April 2011).  Slides 01-35.  Available online at: http://lappddocs.uchicago.edu/documents/189/sendit.  (KByrum'011) as applied to claims  1, 4, 5, 11, 20, 21, 23, 24, & 26 above, and further in view of US 5350480 A (Gray'480).
Regarding claim 9, MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not explicitly disclose:

Regarding claim 9, Gray'480 discloses:
each of a plurality of holes of a shower head plate selected to be no smaller than the mean free path of a gas.
FIG. 7, col. 5, l. 18 - col. 6, l. 2 & col. 12, l. 40 - col. 15, l. 49.
A motivation for specifying the diameter of the holes of the perforated plate at the input of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 to be no smaller than the mean free path of a gas as disclosed by Gray'480 is to transition the in flowing gases from a collisional flow in the holes' upstream channel portion to a collimated flow in the holes' downstream channel portion so that the existing gas flow is collimated flow.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify the diameter of the holes of the perforated plate at the input of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 to be no smaller than the mean free path of a gas as disclosed by Gray'480.
Regarding claim 10, although disclosing the structural feature(s) (i.e., spacing {L} between adjacent holes of the plurality of holes of top shower head plate, which is disclosed by way of Gray'480: channel pitch spacing {p} influencing gas flux uniformity over a target area { FIG. 7; Abstract; col. 14, ll. 26 & col. 16, l. 9-29}) of the device (i.e., top shower head plate MRitala'006, Mahajani'097, Bauer'248, KByrum'011, and Gray'480 does not expressly disclose the claimed sizing (i.e., spacing {L} selected to be several times smaller than the average lateral diffusion length for a gas used with the system) of the disclosed structural feature(s).
However, the claimed sizing (i.e., spacing {L} selected to be several times smaller than Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., spacing {L} selected to be several times smaller than the average lateral diffusion length for a gas used with the system) of such disclosed structural feature(s) (i.e., spacing {L} between adjacent holes of the plurality of holes of top shower head plate) of the device (i.e., top shower head plate) of the prior art (MRitala'006, Mahajani'097, Bauer'248, KByrum'011, and Gray'480).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which MRitala'006, Mahajani'097, Bauer'248, KByrum'011, and Gray'480 provides a reasonable amount of guidance (e.g., disclosed by way of Gray'480: channel pitch spacing {p} influencing gas flux uniformity over a target area { FIG. 7; Abstract; In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the spacing {L} between adjacent holes of the plurality of holes of top shower head plate of MRitala'006, Mahajani'097, Bauer'248, KByrum'011, and Gray'480 so that the spacing {L} is selected to be several times smaller than the average lateral diffusion length for a gas used with the system.
Claim 11 is rejected under AIA  35 USC § 103 as being unpatentable over Mikko Ritala, et al.  "Rapid Coating of Through-Porous Substrates by Atomic Layer Deposition."  Chem. Vap. Deposition.  12 (2006).  pp. 655-658. (MRitala'006) in view of US 20080113097 A1 (Mahajani'097), US 3991248 A (Bauer'248), and Karen Byrum.  "Development of Large Area Fast Microchannel Plate Photodetectors."  SPIE 2011 Defense Security + Sensing (28 April 2011).  Slides 01-35.  Available online at: http://lappddocs.uchicago.edu/documents/189/sendit.  (KByrum'011) as applied to claims  1, 4, 5, 11, 20, 21, 23, 24, & 26 above, and further in view of US 6300640 B1 (Bhargava'640) and/or US 20080286448 A1 (Elam'448).
Regarding claim 11, in an alternative interpretation MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 does not explicitly disclose:
the substrate comprising a porous substrate including a plurality of holes with aspect ratio greater than about 10-1000.
Regarding claim 11, Bhargava'640 discloses:
a porous substrate (substrate 52) including a plurality of holes (multiplicity of extremely small channels {"microchannels"} 60) with aspect ratio greater than about 10-1000 (aspect 10:1 to 1000:1).
FIG. 4, col. 2, ll. 55-63; & col. 5, ll. 19-38.

    PNG
    media_image14.png
    733
    1556
    media_image14.png
    Greyscale

FIG. 17 of Bhargava'640
Regarding claim 11, Elam'448 discloses:  
a porous substrate including a plurality of holes with aspect ratio greater than about 10-1000.
¶[0003]; ¶[0006]; ¶[0031]; & ¶[0038].
A motivation for processing the porous substrate including a plurality of holes with aspect ratio greater than about 10-1000 as disclosed by KByrum'011 using the system of  MRitala'006, Mahajani'097, Bauer'248, and KByrum'011 is to coat a surface preparation on the surface of areas of a porous component (e.g., showerhead, baffle plate, porous substrate … etc.) to controllably achieve desired final part characteristic(s) (e.g., shape of final KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to process the porous substrate including a plurality of holes with aspect ratio greater than about 10-1000 as disclosed by Bhargava'640 and/or Elam'448 using the system of MRitala'006, Mahajani'097, Bauer'248, and KByrum'011.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 02 March 2021 with respect to claims 1, 4-6, 9-12, 20, 21, & 23-26 have been fully considered have been fully considered but they are not persuasive.
In response to Applicant's allegation that the combination of Mikko Ritala, et al.  "Rapid Coating of Through-Porous Substrates by Atomic Layer Deposition."  Chem. Vap. Deposition.  12 (2006).  pp. 655-658. (MRitala'006) and US 20080113097 A1 (Mahajani'097) fails to disclose and suggest the claimed top and bottom showerhead structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary 

    PNG
    media_image4.png
    732
    1459
    media_image4.png
    Greyscale

FIG. 1A of Mahajani'097 (Annotated & Rotated)
In the present case, it would have been obvious to a person having ordinary skill in the 

    PNG
    media_image1.png
    304
    295
    media_image1.png
    Greyscale

FIG. 1(bottom) of MRitala'006
In response to Applicant's allegation that the combination of MRitala'006, Mahajani'097, and US 3991248 A (Bauer'248) fails to disclose and suggest the claimed spacers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined 
In the present case, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous substrate by vapor deposition, the ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) comprising:

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248
a top showerhead plate (apertured 16, top, ceramic {see e.g., col. 5, ll. 44-56}, backup 
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);
a plurality of ceramic spacers (plurality of ceramic {see e.g., col. 5, ll. 44-56}, adjusting means; each ceramic, adjusting means including a ceramic {see e.g., col. 5, ll. 44-56}, threaded rod 25 extending through a hollow, cylindrically-shaped, ceramic {see e.g., col. 5, ll. 44-56} spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14) towards the top shower head (apertured 16, top, ceramic, backup plate 14), the bottom showerhead plate and the top showerhead plate separated by the plurality of ceramic spacers (plurality of ceramic, adjusting means; each ceramic, adjusting means including a ceramic, threaded rod 25 extendable through a hollow, cylindrically-shaped, ceramic spacer 28) extending from the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14); and
the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate (apertured 16, bottom, ceramic, backup plate 14) positioned inside the walls of a chamber (suitable vacuum deposition furnace).
FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006 is to controllably support the porous substrate during its interstitial coating by vapor deposition; and/or controllably achieve desired final part characteristic(s) (e.g., shape of final part, cross-sectional Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the spacers extending from the bottom showerhead towards the top shower head as disclosed by Bauer'248 to the system of MRitala'006.  Consequently, the combination of MRitala'006 , Mahajani'097, and Bauer'248 discloses, suggested, and/or makes predictable the claimed the claimed spacers.
In response to Applicant's allegation that the combination of MRitala'006, Mahajani'097, and Bauer'248 fails to disclose and suggest the claimed one or more side pieces, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present case, Bauer'248 discloses a ceramic fixture (ceramic fixture 12, see e.g., col. 5, ll. 44-56) configured to support a porous substrate (pieces of carbon or graphite cloth 24 supported by ceramic fixture 12 {see e.g., FIGs. 1 & 2}) during a interstitial coating the porous see e.g., col. 5, ll. 44-56) comprising:
a top showerhead plate (apertured 16, top, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, top, ceramic, backup plate 14);
a bottom showerhead plate (apertured 16, bottom, ceramic {see e.g., col. 5, ll. 44-56}, backup plate 14 having a plurality of apertures 16 therethrough) having a plurality of holes (apertures 16 through apertured 16, bottom, ceramic, backup plate 14);

    PNG
    media_image5.png
    845
    17
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    511
    343
    media_image6.png
    Greyscale

           FIG. 1 of Bauer'248                                           FIG. 2 of Bauer'248

a ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24) positioned on the bottom shower plate (apertured 16, bottom, ceramic, backup plate 14) between the top showerhead plate (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead plate, the porous substrate (pieces of carbon or graphite cloth 24) positioned on the ceramic support (a portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 coinciding with pieces of carbon or graphite cloth 24); and
one or more side pieces (another portion of bottom, ceramic {see e.g., col. 5, ll. 44-56}, face plate 20 between apertured 16, bottom, ceramic, backup plate 14 extending beyond pieces of carbon or graphite cloth 24) positioned about the porous substrate (pieces of carbon or graphite cloth 24) and having pores (plurality of apertures 22 extending through portions of top &/or bottom, ceramic face plates 20) wherein the one or more side pieces and the porous substrate extending to fill a cross-sectional area of the chamber between the top showerhead (apertured 16, top, ceramic, backup plate 14) and the bottom showerhead (apertured 16, bottom, ceramic, backup plate 14).
FIGs. 1-3; & col. 5, l. 6 - col. 7, l. 22.
A motivation for adding the ceramic support (e.g., as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the 
Separating the added ceramic support as disclosed by Bauer'248 while adding it to the system of MRitala'006 so that the added ceramic support is added as ceramic supports positioned on the bottom shower plate between the top showerhead plate and the bottom showerhead plate, the porous substrate positioned on the ceramic supports; and one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extends to fill a cross-sectional area of the chamber between the top & bottom showerhead palates, as an implementation of a predictable variant, is obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); also see e.g., MPEP § 2144.04 (V)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the ceramic support (e.g., as ceramic supports positioned on the bottom shower plate; & one or more side pieces positioned about the porous substrate and, in combination with the porous substrate extending to fill a cross-sectional area of the chamber between the top & bottom showerhead palates) as disclosed by Bauer'248.  Consequently, the combination of MRitala'006 , Mahajani'097, and Bauer'248 discloses, suggested, and/or makes predictable the claimed the claimed one or more side 
In response to Applicant's allegation that the combination of MRitala'006, Mahajani'097, and Karen Byrum.  "Development of Large Area Fast Microchannel Plate Photodetectors."  SPIE 2011 Defense Security + Sensing (28 April 2011).  Slides 01-35.  (KByrum'011) fails to disclose and suggest the claimed one or more side pieces, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present case, KByrum'011 discloses:
one or more side pieces (tray top &/or tray bottom) positioned about the substrate (8" x 8" tiles) and having pores,
the one or more side pieces (porous tray top &/or porous tray bottom) and the substrate (8" x 8" tiles) extending to fill a cross-sectional area of a chamber.
KByrum'011: Backup Slide 17.
A motivation for configuring the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as disclosed by KByrum'011 is to be capable of coating a surface preparation on the surface of areas of a porous component (e.g., showerhead, baffle plate, porous substrate … etc.) to controllably achieve desired final part characteristic(s) (e.g., shape of final part, cross-sectional configuration of final part, density of final part, internal structural orientation within final part, life of final part {e.g., showerhead, baffle plate, porous substrate … etc.} … etc.) that comes in contact with a

    PNG
    media_image7.png
    607
    1093
    media_image7.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)

    PNG
    media_image8.png
    504
    818
    media_image8.png
    Greyscale

Backup Slide. 17 of KByrum'011 (Cropped)
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the new ALD reactor design of MRitala'006 to be a system having one or more side pieces positioned about the substrate as disclosed by KByrum'011.  Consequently, the combination of MRitala'006 , Mahajani'097, and KByrum'011 discloses, suggested, and/or makes predictable the claimed the claimed one or more side pieces.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716